Citation Nr: 0210628	
Decision Date: 08/27/02    Archive Date: 09/05/02

DOCKET NO.  01-03 271	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an effective date earlier than September 30, 
1994, for the grant of service connection for a bipolar 
affective disorder and the assignment of a 100 percent 
disability evaluation.


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel



INTRODUCTION

This matter comes before the Board on appeal from a May 1997 
rating decision of the Department of Veterans Affairs 
Regional Office (RO) in Cleveland, Ohio, that granted service 
connection for a bipolar affective disorder and assigned a 50 
percent disability evaluation effective September 30, 1994.  
In a January 2001 rating decision, the RO granted a 100 
percent disability evaluation as of September 30, 1994.  The 
veteran continued her appeal of the effective date, 
requesting that the grant of benefits be made effective as of 
the date of discharge, based upon a February 1986 application 
for benefits.  The Board affirmed the RO's actions on 
November 19, 2001.  The veteran appealed the aforementioned 
Board decision to the United States Court of Appeals for 
Veterans Claims (Court).  Following notice of the veteran's 
death, the Court vacated the decision and dismissed the 
veteran's appeal for lack of jurisdiction in a May 6, 2002 
Order.


FINDINGS OF FACT

1.  The veteran served on active duty from May 1982 to August 
1985.

2.  In August 2002, the Board was notified that the veteran 
died on March [redacted], 2002.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 2002); 38 C.F.R. § 20.1302 
(2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 2002); 
38 C.F.R. § 20.1302 (2002).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2002).


ORDER

The appeal is dismissed.




		
John E. Ormond, Jr.
Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 


